Case 18-33678-sgj11 Doc 409 Filed 11/18/19                   Entered 11/18/19 14:46:28              Page 1 of 19



Mark H. Ralston
State Bar No. 16489460
Fishman Jackson Ronquillo PLLC
Three Galleria Tower
13155 Noel Road, Suite 700
Dallas, TX 75240
Telephone: (972) 419-5544
Facsimile: (972) 419-5500
E-mail: mralston@fjrpllc.com

Counsel for Province, Inc.,
Plan Administrator

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

IN RE:                                                §                CASE NO 18-33678
                                                      §
TACO BUENO RESTAURANTS,                               §                Chapter 11
 INC., et al.,                                        §
                                                      §                (Jointly Administered)
         Debtors.1                                    §
                                                      §

                      PLAN ADMINISTRATOR’S MOTION TO APPROVE
                      CLAIMS REPORT AND RELATED DISTRIBUTIONS

                  NO HEARING WILL BE CONDUCTED ON THIS MOTION
                  UNLESS A WRITTEN RESPONSE IS FILED WITH THE
                  CLERK OF THE UNITED STATES BANKRUPTCY COURT
                  AT 1100 COMMERCE STREET, DALLAS, TEXAS 75201
                  PRIOR TO THE CLOSE OF BUSINESS ON DECEMBER 9,
                  2019, WHICH IS 21 DAYS FROM THE DATE OF SERVICE
                  HEREOF.

                  ANY RESPONSE MUST BE IN WRITING AND FILED
                  WITH THE CLERK AND A COPY MUST BE SERVED
                  UPON COUNSEL FOR THE PLAN ADMINISTRATOR
                  PRIOR TO THE DATE SET FORTH HEREIN. IF A

1
  The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: CBI Restaurants, Inc. (3490); Taco Bueno Equipment Company (0677); Taco Bueno
Franchise Company L.P. (2397); Taco Bueno Restaurants, Inc. (8214); Taco Bueno Restaurants L.P. (6189); Taco
Bueno West, Inc. (6200); TB Corp. (8535); TB Holdings II, Inc. (7703); TB Holdings II Parent, Inc. (3347); and TB
Kansas LLC (6158).



PLAN ADMINISTRATOR MOTION TO APPROVE CLAIMS
REPORT AND AUTHORIZE RELATED DISTRIBUTIONS                                                                 Page 1
5466142.1 FJR 16065.20
Case 18-33678-sgj11 Doc 409 Filed 11/18/19          Entered 11/18/19 14:46:28       Page 2 of 19



                 RESPONSE IS FILED, A HEARING WILL BE HELD WITH
                 NOTICE ONLY TO THE RESPONDING PARTY.

                 IF NO HEARING ON THIS MOTION IS TIMELY
                 REQUESTED, THE RELIEF REQUESTED HEREIN
                 SHALL BE DEEMED TO BE UNOPPOSED, AND THE
                 COURT MAY ENTER AN ORDER GRANTING SUCH
                 RELIEF.

TO THE HONORABLE JUDGE STACEY G.C. JERNIGAN,
UNITED STATES BANKRUPTCY JUDGE:

        Province, Inc., in its capacity as Plan Administrator (the “Plan Administrator”), moves

for the entry of an order approving and authorizing distributions to creditors based on its final

claims reconciliation report attached hereto as Exhibit “A” (the “Claims Report”). In support of

the relief requested, the Plan Administrator would show as follows:

                                           SUMMARY

        1.       The Plan Administrator is responsible for reconciling and resolving claims held

by creditors that timely elected to participate in distributions from the “GUC Cash Pool”, and for

making distributions from the GUC Cash Pool on account of the allowed amounts of those

claims (as further defined below, the “Opt-In Claims”). The Plan Administrator has completed

the claims reconciliation and resolution process.       In an abundance of caution, the Plan

Administrator seeks (a) approval of the Claims Report, which reflects (among other things) the

Plan Administrator’s determination of the correct allowed amounts of all Opt-In Claims, and (b)

authority to make distributions from the GUC Cash Pool in accordance with the Claims Report.

                                        JURISDICATION

        2.       This Court has jurisdiction over this Objection pursuant to 28 U.S.C. §§ 157 and

1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.



PLAN ADMINISTRATOR MOTION TO APPROVE CLAIMS
REPORT AND AUTHORIZE RELATED DISTRIBUTIONS                                                Page 2
5466142.1 FJR 16065.20
Case 18-33678-sgj11 Doc 409 Filed 11/18/19                   Entered 11/18/19 14:46:28              Page 3 of 19



          3.        The statutory predicates for the relief requested herein are sections 105(a) and 502

of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 3007 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                               BACKGROUND

          4.        On November 8, 2018, Taco Bueno Restaurants, Inc., and its affiliates

(collectively, the “Debtors”) filed for voluntarily relief under Chapter 11, thereby initiating the

above-styled and numbered jointly administered Chapter 11 bankruptcy cases before this Court

(collectively, the “Bankruptcy Cases”).

          5.        On December 18, 2018, the Debtors filed their Amended Joint Prepackaged

Chapter 11 Plan of Reorganization [Doc 219] (as supplemented by subsequent filings, the

“Plan”).2

          6.        On December 20, 2018, this Court entered its Findings of Fact, Conclusions of

Law, and Order (I) Approving the Debtors’ Disclosure Statement and (II) Confirming the

Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [Doc 242] (the “Confirmation

Order”), confirming the Plan. (The Plan, as modified and confirmed, is referred to as the

“Confirmed Plan”.)

          7.        The Confirmed Plan provides, among other things, as follows:

                    a.      No later than two (2) business days prior to the Effective Date, the Debtors
                    shall fund the sum of $900,000.00 to establish the GUC Cash Pool.3

                    b.      To participate in distributions from the GUC Cash Pool, holders of
                    Allowed General Unsecured Claims are required to affirmatively agree to certain
                    releases as provided in the Opt-In Procedures.4

2
  Capitalized terms used but not otherwise defined herein shall have the same meaning ascribed to these terms in the
Plan.
3
    See Plan at Art. IV.O.


PLAN ADMINISTRATOR MOTION TO APPROVE CLAIMS
REPORT AND AUTHORIZE RELATED DISTRIBUTIONS                                                                 Page 3
5466142.1 FJR 16065.20
Case 18-33678-sgj11 Doc 409 Filed 11/18/19                     Entered 11/18/19 14:46:28              Page 4 of 19



                    c.     Upon the Effective Date, a Plan Administrator shall be engaged to
                    undertake various responsibilities, including reconciling General Unsecured
                    Claims, objecting to Disputed Claims, and making distributions on account of
                    Allowed General Unsecured Claims from the GUC Cash Pool.5

                    d.     The Plan Administrator shall be selected by the Committee, in
                    consultation with the Debtors and Taco Bueno.6

              8.    The Confirmation Order further provides that “[t]he Plan Administrator shall have

all the rights and powers to implement the provisions of the Plan pertaining to the Plan

Administrator.”7

              9.    The Committee, in consultation with the Debtors and Taco Bueno, selected

Province, Inc., to serve as Plan Administrator.

              10.   The Effective Date for the Confirmed Plan occurred on December 31, 2018.

Accordingly, Province, Inc. became Plan Administrator on that date.8

              11.   Under the Opt-In Procedures, February 14, 2019 (the “Opt-In Deadline”) was

established as the deadline for any General Unsecured Creditor to submit an Opt-In Form and, if

not already filed or if not scheduled as an Allowed Claim, a Proof of Claim Form.9




4
    See id.
5
    See Plan at Art. IV.P, Art. VI.B.1.(d).
6
    See Plan at Art. I.A.77.
7
    Confirmation Order at 62, ¶ 134.
8
  See Notice of (I) Entry of Order Confirming the Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization
and (II) Occurrence of Effective Date [Doc 264], filed on January 2, 2019.
.
9
  See Notice of Deadline to Opt-In to Global Settlement, attached as Ex. B to Affidavit of Service [Doc 276], filed on
January 10, 2019.


PLAN ADMINISTRATOR MOTION TO APPROVE CLAIMS
REPORT AND AUTHORIZE RELATED DISTRIBUTIONS                                                                  Page 4
5466142.1 FJR 16065.20
Case 18-33678-sgj11 Doc 409 Filed 11/18/19                Entered 11/18/19 14:46:28           Page 5 of 19



        12.      Based on the records provided to the Plan Administrator, the holders of

approximately 86 Claims submitted Opt-In Forms by the Opt-In Deadline (the “Opt-In

Claims”), thereby electing to have those Claims receive distributions from the GUC Cash Pool.

        13.      The Plan Administrator filed two separate omnibus claim objections in this case,

disputing a total of 59 Opt-In Claims either in whole or in part. As a result of those objections,

the Plan Administrator has obtained the reduction or disallowance of 58 disputed Opt-In Claims,

reducing the total amount of Opt-In Claims from $17,927,359.17 to $5,857,018.53, or by

$12,070,340.60.10 Based on current GUC Cash Pool reserves and anticipated further expenses,

the Plan Administrator believes that distributions on account of Allowed Opt-In Claims will be

in the range of 11.9% to 12.4% (approximately double the amount originally estimated).

        14.      The Claims Report, attached hereto as Exhibit A, details (among other things) the

original and final amounts of all Opt-In Claims (including undisputed Opt-In Claims).

                                         BASIS FOR RELIEF

        15.      Section 105(a) of the Bankruptcy Code provides, in pertinent part, that a bankruptcy

court may “issue any order, process, or judgment that is necessary or appropriate to carry out the

provisions [of the Bankruptcy Code].” 11 U.S.C. § 105(a).

        16.      Although the Confirmed Plan does not expressly provide that the Plan Administrator

must file a final report or seek approval of the Court to make distributions from the GUC Cash Pool,

the Plan Administrator believes it prudent and consistent with general bankruptcy policy to do so. In

particularly, the relief sought by the Plan Administrator is similar to the requirement that Chapter 7


10
   See Plan Administrator's First Omnibus Claim Objection [Doc. 371]; Plan Administrator's Second Omnibus
Claim Objection [Doc 384]; Amended Order Granting Plan Administrator's First Omnibus Objection to Claims
[Doc 398]; Order Granting Plan Administrator's Second Omnibus Objection to Claims [Doc 404]; Agreed Order
on Plan Administrator's Second Omnibus Objection to Claims - Tutt Corners [Doc 407]; and Agreed Order on Plan
Administrator's Second Omnibus Objection to Claims - PepsiCo [Doc 408].

PLAN ADMINISTRATOR MOTION TO APPROVE CLAIMS
REPORT AND AUTHORIZE RELATED DISTRIBUTIONS                                                          Page 5
5466142.1 FJR 16065.20
Case 18-33678-sgj11 Doc 409 Filed 11/18/19            Entered 11/18/19 14:46:28         Page 6 of 19



trustees file final reports prior to making distributions on account of allowed claims. See Bankruptcy

Rule 2002(f)(8), Official Bankruptcy Form B 2700.

                                             NOTICE

        17.      Notice of this Motion has been given to (i) the U.S. Trustee; (ii) all parties

requesting notices in these cases pursuant to Bankruptcy Rule 2002, and (iii) the holders of all

Opt-In Claims.

                                    REQUEST FOR RELIEF

        Accordingly, for the forgoing reasons, Province, Inc., in its capacity as Plan

Administrator, requests that the Court enter the attached form of order approving the Claims

Report and authorizing the Plan Administrator to make distributions from the GUC Cash Pool in

accordance with that report, and that it grant the Plan Administrator any and all other relief to

which it may be entitled.

Dated: November 18, 2019
                                                      Respectfully submitted,

                                                       /s/ Mark H. Ralston
                                                      Mark H. Ralston
                                                      State Bar No. 16489460
                                                      Fishman Jackson Ronquillo PLLC
                                                      13155 Noel Road, Suite 700
                                                      Dallas, TX 75240
                                                      Telephone: (972) 419-5544
                                                      Facsimile: (972) 419-5501
                                                      E-mail: mralston@fjrpllc.com

                                                      COUNSEL FOR PROVINCE, INC.,
                                                      PLAN ADMINISTRATOR




PLAN ADMINISTRATOR MOTION TO APPROVE CLAIMS
REPORT AND AUTHORIZE RELATED DISTRIBUTIONS                                                    Page 6
5466142.1 FJR 16065.20
Case 18-33678-sgj11 Doc 409 Filed 11/18/19         Entered 11/18/19 14:46:28       Page 7 of 19



                               CERTIFICATE OF SERVICE

        I hereby certify that on this, the 18th day of November, 2019, a true and correct copy of
the foregoing document was served through the ECF filing system on counsel for the Debtors,
and all parties who have entered their appearance electronically or which are otherwise receiving
notice in this Bankruptcy Case through the Bankruptcy Court’s ECF system or through the
Debtors’ noticing agent, Prime Clerk, LLC, and by First Class U.S. Mail on the parties listed on
the attached service list.

                                                     /s/ Mark Ralston
                                                    Mark Ralston




PLAN ADMINISTRATOR MOTION TO APPROVE CLAIMS
REPORT AND AUTHORIZE RELATED DISTRIBUTIONS                                               Page 7
5466142.1 FJR 16065.20
         Case 18-33678-sgj11 Doc 409 Filed 11/18/19                                                       Entered 11/18/19 14:46:28                            Page 8 of 19


Taco Bueno Restaurants, Inc.

Case # 18-33678




                                                                       Asserted General Unsecured Claim   MODIFIED General Unsecured
 Schedule Number    Claim Number                     Name                                                                                           Objection Name
                                                                                   Amount                       Claim Amount


                         134       13546 South Blackbob, LLC                     $137,984.04                     $137,984.04                         No Objection

     855090                        2H REFRIGERATION                               $8,323.00                         $0.00              Second Omnibus Objection Docket Order 404

                         97        2-H Refrigeration                              $21,810.00                      $21,810.00                         No Objection

     855094                        A&A ACTIVE BACKFLOW LLC                        $1,870.85                       $1,870.85                          No Objection

     855096                        A-1 LOCKSMITH                                  $9,027.28                       $9,027.28                          No Objection

     855123                        AIR GAS USA                                     $187.62                          $0.00              Second Omnibus Objection Docket Order 404

                         159       Airgas USA, LLC                                 $187.62                         $187.62                           No Objection

                         116       Alta Loma Productions LLC                     $130,144.33                     $130,144.33                         No Objection

                         214       ARC CAFEHLD001, LLC                            $42,231.24                        $0.00               First Omnibus Objection Docket Order 394

                         123       ARC CAFEHLD001, LLC                           $170,111.41                        $0.00               First Omnibus Objection Docket Order 394

                         122       ARC CAFEHLD001, LLC                           $170,111.41                     $170,111.41                         No Objection

                         211       ARC CAFEHLD001, LLC                            $42,231.24                      $42,231.24                         No Objection

     855145                        AUTOMATIC FIRE CONTROL INC                     $5,202.18                         $0.00              Second Omnibus Objection Docket Order 404

                         92        AUTOMATIC FIRE CONTROL, INC.                   $5,880.45                       $5,880.45                          No Objection

     855147              212       BIG COUNT REFRIGERATION SERV.                  $9,374.30                       $9,374.30                          No Objection

                         188       Bimbo Bakeries USA                              $828.20                          $0.00               First Omnibus Objection Docket Order 394
                                   Binswanger Enterprises, LLC d/b/a
                         232       Binswanger Glass                               $15,017.30                      $15,017.30                         No Objection
                                   Binswanger Enterprises, LLC d/b/a
                         106       Binswanger Glass                               $16,319.11                        $0.00               First Omnibus Objection Docket Order 394

     855149                        BINSWANGER GLASS                               $8,694.92                         $0.00              Second Omnibus Objection Docket Order 404

                         42        CAMO CONTRACTING                               $37,488.22                      $37,488.22                         No Objection

     855160                        CAMO CONTRACTING                               $15,990.38                        $0.00              Second Omnibus Objection Docket Order 404

     854655              157       CARTER COUNTY TREASURER                                                                             Second Omnibus Objection Docket Order 404

     855162              169       CARY SERVICES                                  $2,446.90                       $2,446.90                          No Objection

                         111       CENTERPOINT ENERGY                             $1,407.67                       $1,407.67                          No Objection

     854663                        CENTERPOINT ENERGY                              $638.74                          $0.00              Second Omnibus Objection Docket Order 404

                         113       Chisholm Trail Development, LLC                $20,528.89                      $20,528.89                         No Objection

     854669              241       Chymiak Investments KS, LLC                    $6,418.50                       $6,418.50                          No Objection

                         223       CITY OF AMARILLO                                $498.05                         $498.05                           No Objection

     854674                        CITY OF AMARILLO                                $597.04                          $0.00              Second Omnibus Objection Docket Order 404

     854677                        CITY OF BROWNWOOD                               $951.28                          $0.00              Second Omnibus Objection Docket Order 404

                         109       City of Brownwood, Texas                       $1,780.39                       $1,780.39                          No Objection

     854689              182       CITY OF MOORE                                  $2,727.33                       $2,727.33                          No Objection

                         226       City of Tulsa                                  $12,549.26                      $12,549.26                         No Objection

     854696                        CITY OF TULSA UTILITIES SERVICES               $4,142.91                         $0.00              Second Omnibus Objection Docket Order 404
                                   CITY OF YUKON UTILITY BILLING
     854700              161       DEPT.                                          $1,755.71                       $1,755.71                          No Objection

                         236       Coit/Legacy Limited Partnership               $133,590.37                     $133,590.37                         No Objection

     855174                        COMPLETE MAINTENANCE                           $5,210.23                       $5,210.23                          No Objection
                                   Complete Maintenance Solutions
                         52        DBA (Bret Wooten LLC)                                                                               Second Omnibus Objection Docket Order 404

                         220       CoServ Electric                                $2,082.97                       $2,082.97                          No Objection




                                                                                     EXHIBIT A
   Case 18-33678-sgj11 Doc 409 Filed 11/18/19                           Entered 11/18/19 14:46:28                Page 9 of 19


          216   CoServ Electric                          $1,846.01          $1,846.01                  No Objection

          221   CoServ Electric                          $1,469.90          $1,469.90                  No Objection

          217   CoServ Gas                                $798.63            $798.63                   No Objection

855178          COSERV GAS                                $524.05             $0.00      Second Omnibus Objection Docket Order 404

          224   Crystal Lake Partners, Inc.              $96,447.62         $96,447.62                 No Objection

          207   Cumulus Media Inc. and subsidiaries      $5,298.20          $5,298.20                  No Objection

854945          CURTIS RESPO                             $29,003.66           $0.00      Second Omnibus Objection Docket Order 404

          98    Curtis Restaurant Supply                 $32,575.46         $32,575.46                 No Objection
                David F. Hokanson, Jr. and Nikki S.C.
          86    Hokanson                                $1,251,593.66      $242,665.71   Second Omnibus Objection Docket Order 404
                Davidson Freedle Espenhover &
          76    Overby, P.C.                             $11,000.00         $11,000.00                 No Objection
                DAVIDSON, FREEDLE, ESPENHOVER
854950          & OVERBY,                                $11,000.00           $0.00      Second Omnibus Objection Docket Order 404

854959          DIESEL DISPLAYS LLC                      $10,697.43           $0.00      Second Omnibus Objection Docket Order 404

          89    Diesel Displays, LLC                     $79,467.00         $79,467.00   Second Omnibus Objection Docket Order 404

          153   Dr Pepper/Seven Up, Inc.                $168,330.15           $0.00      Second Omnibus Objection Docket Order 404

854962          ECOLAB INC ECOSURE                       $11,875.00           $0.00      Second Omnibus Objection Docket Order 404

          237   Ecolab Inc.                              $73,043.28         $73,043.28   Second Omnibus Objection Docket Order 404

854963          ECOLAB PEST ELIMINATION                  $45,146.55           $0.00      Second Omnibus Objection Docket Order 404

854964          ECOLAB, INC.                              $169.22             $0.00      Second Omnibus Objection Docket Order 404

854968          FACEBOOK INC.                            $25,709.72           $0.00      Second Omnibus Objection Docket Order 404

          100   Facebook, Inc.                           $39,996.68         $39,996.68                 No Objection

854969          FACILITEC SOUTHWEST                      $11,519.75         $11,519.75                 No Objection
                Facilitec Southwest dba
          69    HoodSpecialist                                                           Second Omnibus Objection Docket Order 404

          33    FIX SYSTEMS                              $24,880.87         $24,880.87                 No Objection

854972          FIX SYSTEMS 908 AUDELIA                  $24,880.87           $0.00      Second Omnibus Objection Docket Order 404

          85    Hix Corporation                          $4,381.74          $4,381.74                  No Objection

854993          Hix Corporation                          $4,202.09            $0.00      Second Omnibus Objection Docket Order 404

854997          HUDSON ENERGY SERVICES                   $58,872.37         $58,872.37                 No Objection

          296   Hudson Energy Services, LLC                                              Second Omnibus Objection Docket Order 404

855003          INK LINK MARKETING LLC                   $31,336.25         $31,336.25                 No Objection

          99    IPFS Corporation                         $4,001.08          $4,001.08                  No Objection
                LAHMER AIR CONDITIONING &
855027          HEATING                                  $31,733.38           $0.00      Second Omnibus Objection Docket Order 404
                Lahmer Air Conditioning & Heating
          28    Service                                  $31,733.38         $31,733.38                 No Objection
                Lanni, John Michael and Margaret
          231   Ellen                                   $2,574,139.00         $0.00       First Omnibus Objection Docket Order 394
                Lanni, John Michael and Margaret
          233   Ellen                                   $355,899.22        $355,899.22                 No Objection
                Lanni, John Michael and Margaret
          247   Ellen                                   $2,591,982.90         $0.00      Second Omnibus Objection Docket Order 404
                LARK STEWART DBA EVALUATE THE
855028          PLATE                                    $4,676.40          $4,676.40                  No Objection

          198   Level Lea Farm, a corporation           $160,325.00        $160,325.00   Second Omnibus Objection Docket Order 404
                Martin Brothers Property
          155   Management, L.L.C                        $9,754.00          $9,754.00                  No Objection
                Martin Brothers Property
          202   Management, L.L.C.                       $45,000.00         $45,000.00                 No Objection
                MIRUS INFORMATION
855106          TECHNOLOGY SERVICE                       $4,704.00          $4,704.00                  No Objection

855108    151   MJJS, LLC                                $8,369.17          $8,369.17                  No Objection

          105   National Retail Properties, LP                                $0.00       First Omnibus Objection Docket Order 394

          181   National Retail Properties, LP          $694,611.31           $0.00       First Omnibus Objection Docket Order 394

          183   National Retail Properties, LP          $694,611.31        $694,611.31   Second Omnibus Objection Docket Order 404
  Case 18-33678-sgj11 Doc 409 Filed 11/18/19                            Entered 11/18/19 14:46:28                    Page 10 of 19


855186   251   Oklahoma Gas and Electric Services        $46,148.54          $46,148.54                       No Objection
               PASQUALETTI, FRANK, SR. AND
         150   PATRICIA                                                                        Second Omnibus Objection Docket Order 404

         158   PepsiCo Sales, Inc.                       $77,969.23            $0.00            First Omnibus Objection Docket Order 394

         239   PepsiCo Sales, Inc.                      $1,558,123.15       $1,000,000.00                     No Objection

855195         PEPSI-COLA                                 $251.00             $251.00                         No Objection

855199   204   Place 38 Lawton, LLC                      $17,600.00          $17,600.00                       No Objection

855203         PRO AIR INC.                               $6,013.82            $0.00           Second Omnibus Objection Docket Order 404

         50    Pro Air, Inc.                              $8,039.05            $0.00            First Omnibus Objection Docket Order 394

         180   Pro Air, Inc.                              $8,039.05          $8,039.05                        No Objection

         144   RITA NEVILLE LANDWEHR                     $70,071.32          $70,071.32                       No Objection
               Simon Roofing and Sheet Metal
         102   Corp                                      $34,160.09            $0.00            First Omnibus Objection Docket Order 394
               Simon Roofing and Sheet Metal
         189   Corp                                      $24,691.82          $24,691.82                       No Objection
               SIMON ROOFING AND SHEET METAL
854709         CORP.                                     $12,169.45            $0.00           Second Omnibus Objection Docket Order 404

         240   SOMERSET CAPITAL GROUP, LTD.             $115,844.46            $0.00            First Omnibus Objection Docket Order 394

         48    SS COMMERCIAL BUILDERS LLC                $39,219.51          $39,219.51                       No Objection

854717         SS COMMERCIAL BUILDERS LLC                 $4,221.51            $0.00           Second Omnibus Objection Docket Order 404
               Thomas Goodner Estate and Fallis A.
         160   Beall, dba Elk Plaza Shopping Center     $1,488,260.00       $236,439.00        Second Omnibus Objection Docket Order 404

854779         TM ADVERTISING LP                        $218,653.05         $218,653.05                       No Objection

854851         TRANSOURCE                                 $2,924.67          $2,924.67                        No Objection

         235   TSCA-230, LLC                            $121,192.24         $121,192.24                       No Objection

         37    Tutt Corners, L.P.                       $355,463.50            $0.00            First Omnibus Objection Docket Order 394

         80    Tutt Corners, L.P.                       $355,463.50         $355,463.50                       No Objection

         77    Tutt Corners, L.P.                       $2,280,974.99       $177,731.75                       No Objection

854857         UPLAND SOFTWARE INC.                      $13,431.60            $0.00           Second Omnibus Objection Docket Order 404

         88    Upland Software, Inc.                     $13,431.60            $0.00        First Amended Omnibus Objection Docket Order 398

         276   Upland Software, Inc.                     $40,617.82          $40,617.82                       No Objection
               VALUATION RESEARCH
854860         CORPORATION                                $5,000.00          $5,000.00                        No Objection

854861         VELMER HEA                                 $7,633.88            $0.00           Second Omnibus Objection Docket Order 404
               Velmer Heating-Air Conditioning,
         84    Inc.                                       $7,264.73          $7,264.73         Second Omnibus Objection Docket Order 404

         201   Vera Cruz Properties, LP                 $123,961.61         $123,961.61        Second Omnibus Objection Docket Order 404

         112   Wachs Capital Limited Partnership        $103,328.83         $103,328.83                       No Objection

         115   WALKER PARTNERS LLC                        $1,623.75          $1,623.75                        No Objection

854863         WALKER PARTNERS LLC                        $1,623.75            $0.00           Second Omnibus Objection Docket Order 404

854866   218   Weber Vista, L.P.                        $450,000.00         $450,000.00                       No Objection




               TOTAL                                   $17,927,359.17       $5,857,018.53




                                                      EXHIBIT A
Case 18-33678-sgj11 Doc 409 Filed 11/18/19                    Entered 11/18/19 14:46:28             Page 11 of 19




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

 IN RE:                                                §                CASE NO 18-33678
                                                       §
 TACO BUENO RESTAURANTS,                               §
  INC., et al.,                                        §                Chapter 11
                                                       §
         Debtors.1                                     §                (Jointly Administered)

         ORDER GRANTING PLAN ADMINISTRATOR’S MOTION TO APPROVE
           CLAIMS REPORT AND AUTHORIZE RELATED DISTRIBUTIONS

         Came on for consideration the Plan Administrator’s Motion to Approve Claims Report

 and Authorize Related Distribtuions [Doc ____] (the “Motion”), filed by Province, Inc., in its

 capacity as Plan Administrator (the “Plan Administrator”) under the Amended Joint

 Prepackaged Chapter 11 Plan of Reorganization [Doc 219] (the “Plan”), as confirmed this

 Court in its Findings of Fact, Conclusions of Law, and Order (I) Approving the Debtors’

 1
   The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: CBI Restaurants, Inc. (3490); Taco Bueno Equipment Company (0677); Taco Bueno
 Franchise Company L.P. (2397); Taco Bueno Restaurants, Inc. (8214); Taco Bueno Restaurants L.P. (6189); Taco
 Bueno West, Inc. (6200); TB Corp. (8535); TB Holdings II, Inc. (7703); TB Holdings II Parent, Inc. (3347); and TB
 Kansas LLC (6158).



 ORDER GRANTING PLAN ADMINISTRATOR’S MOTION TO APPROVE
 CLAIMS REPORT AND AUTHORIZE RELATED DISTRIBUTIONS                                                          Page 1
 5466135.1 FJR 16065.20
Case 18-33678-sgj11 Doc 409 Filed 11/18/19                     Entered 11/18/19 14:46:28              Page 12 of 19



 Plan of Reorganization [Doc 242] (the “Confirmation Order”). Finding that due and proper

 notice of the Motion having been provided; and it appearing that no other or further notice need be

 provided; and the Court having found and determined that the relief sought in the Motion is in the

 best interests of the Debtors, their estates, creditors, and all parties in interest, and that the legal and

 factual bases set forth in the Motion establish just cause for the relief granted herein; and after due

 deliberation and sufficient cause appearing therefor, it is hereby2

 ORDERED THAT:

           The Motion is granted as set forth herein.

           1.       The Claims Report is hereby approved.

           2.       The Plan Administrator is authorized and directed to make distributions from the

 GUC Cash Pool in accordance with the Claims Report, the Plan and the Confirmation Order.

           3.       The terms and conditions of this Order shall be immediately effective and enforceable

 upon its entry.

           4.       This Court shall retain jurisdiction to hear and determine all matters arising from the

 interpretation and/or implementation of this Order.

 IT IS SO ORDERED.


                                             ### END OF ORDER ###




 2
     All capitalized terms not otherwise defined herein shall have the same meaning as defined and used in the Motion.

 ORDER GRANTING PLAN ADMINISTRATOR’S MOTION TO APPROVE
 CLAIMS REPORT AND AUTHORIZE RELATED DISTRIBUTIONS                                                           Page 2
 5466135.1 FJR 16065.20
            Case 18-33678-sgj11 Doc 409 Filed 11/18/19      Entered 11/18/19 14:46:28   Page 13 of 19

   ADP, INC.                               ADP, INC.                           AKERMAN LLP
   ATTN: DENNIS WEST                       ATTN: PRESIDENT OR GENERAL          ATTN: JOHN E. MITCHELL, SCOTT D.
   P. O. BOX 842875                        COUNSEL                             LAWRENCE
   BOSTON, MA 02284-2875                   ONE ADP BOULEVARD                   2001 ROSS AVENUE, SUITE 3600
                                           ROSELAND, NJ 07068                  DALLAS, TX 75201


   AMERICAN REALTY CAPITAL OPERATING       BRACKETT & ELLIS, P. C.             BRIGHTVIEW ENTERPRISE
   PARTNERSHIP IV, LP                      ATTN: JERROD LEE RINEHART           SOLUTIONS LLCATTN: BLAKE
   ATTN: DEBRA MARCH & DEBBIE HESTER       100 MAIN STREET                     TRUMAN
   2325 E CAMELBACK ROAD SUITE 1100
                                           FORT WORTH, TX 76102-3090           6530 W CAMPUS OVAL, SUITE 300
   PHOENIX, AZ 85016
                                                                               NEW ALBANY, OH 43054


   BUCHALTER, A PROF. CORP.                CANTEY HANGER LLP                   CITY OF DALLAS TEXAS
   ATTN: JEANNIE KIM, ATTN: SHAWN          ATTN: J. MACHIR STULL               ATTN: MARK BAGGETT
   M. CHRISTIANSON, ESQ.                   1999 BRYAN STREET                   1500 MARILLA
   55 SECOND STREET, 17TH FLOOR            SUITE 3300                          7BN DALLAS CITY HALL
   SAN FRANCISCO, CA 94105-3493            DALLAS, TX 75201                    DALLAS, TX 75201


   CITY OF FORT WORTH                      CLARK HILL STRASBURGER              CONLEY ROSENBERG & MENENDEZ
   ATTN: STEPHEN A. CUMBIE                 ATTN: ROBERT P. FRANKE, ANDREW G.   LLPATTN: PHILLIP J. CONLEY, JAY M.
   200 TEXAS STREET                         EDSON, AUDREY L. HORNISHER         ROSENBERG
                                           901 MAIN STREET, SUITE 6000
   FORT WORTH, TX 76102                                                        5080 SPECTRUM DRIVE, SUITE 850 E
                                           DALLAS, TX 75202-3794
                                                                               ADDISON, TX 75001


   CROWE & DUNLEVY, P. C.                  DELOITTE TAX LLP                    DELOITTE TAX LLP
   ATTN: CHRISTOPHER M. STAINE             ATTN: CHASE BERG                    ATTN: PRESIDENT OR GENERAL
   1919 MCKINNEY AVENUE, SUITE 100         P O BOX 844708                      COUNSEL2200 ROSS AVENUE
   DALLAS, TX 75201                        DALLAS, TX 75284-4708               SUITE 1600
                                                                               DALLAS, TX 75201


   ECOLAB PEST ELIMINATION                 ENVIRONMENTAL PROTECTION            EXPERT REPAIR LLC
   ATTN: PRESIDENT OR GENERAL              AGENCY                              ATTN: MIKE FARMER
   COUNSEL26252 NETWORK PLACE              ATTN: BANKRUPTCY DIVISION           4700 N HIATUS ROAD, SUITE 154
   CHICAGO, IL 60673-1262                  1445 ROSS AVENUE, SUITE 1200        SUNRISE, FL 33351
                                           DALLAS, TX 75202


   FERGUSON & ASSOCIATES, LLC              FULLER TUBB & BICKFORD, PLLC        GOLDEN TREE RESTAURANTS, LLC
   ATTN: JAMES NATHAN RICHARDS             ATTN: MICHAEL A. BICKFORD           ATTN: MICHAEL PARMERLEE
   62 MAIN STREET, SUITE 310               201 ROBERT S. KERR AVENUE           1131 ROCKINGHAM DRIVE, #250
   COLLEYVILLE, TX 76034                   SUITE 1000                          RICHARDSON, TX 75080
                                           OKLAHOMA CITY, OK 73102


   GORDON & SYKES, LLP                     HAYNES AND BOONE                    HAYNES AND BOONE
   ATTN: JAMES C. GORDON                   ATTN: PRESIDENT OR GENERAL          ATTN: ROB LAUER
   1320 S. UNIVERSITY DRIVE, SUITE 806     COUNSEL, ATTN: TOM D. HARRIS,       P. O. BOX 841399
                                           CHERRIE CITRO
   FORT WORTH, TX 76107                                                        DALLAS, TX 75284-1399
                                           2323 VICTORY AVENUE, SUITE 700
                                           DALLAS, TX 75219


   HUDSON ENERGY SERVICES                  HUDSON ENERGY SERVICES              ICON INTERNATIONAL, INC.
   ATTN: PRESIDENT OR GENERAL              ATTN: PRESIDENT OR GENERAL          ATTN: JEAN LOUIS
   COUNSEL                                 COUNSEL                             75 REMITTANCE DRIVE
   P O BOX 731137                          PO BOX 142109                       DEPT 1487
   DALLAS, TX 75373-1137                   IRVING, NY 75014-2109               CHICAGO, IL 60675-1487




5466121.1
            Case 18-33678-sgj11 Doc 409 Filed 11/18/19     Entered 11/18/19 14:46:28    Page 14 of 19

   ICON INTERNATIONAL, INC                 INK LINK MARKETING LLC             INNOVATIVE COMPUTER SERVICE,
   ATTN: PRESIDENT OR GENERAL              ATTN: K. MILLER                    LLC
   COUNSEL                                 7950 NW 155 STREET, SUITE 108      ATTN: RICHARD POGORELC
   ONE EAST WEAVER STREET                  MIAMI LAKES, FL 33016              108 W. MAIN STREET, P. O. BOX 1445
   GREENWICH, CT 06831                                                        PURCELL, OK 73080


   INTERNAL REVENUE SERVICE                INTERNAL REVENUE SERVICE           JOHN MICHAEL LANNI
   CENTRALIZED INSOLVENCY                  CENTRALIZED INSOLVENCY             ATTN: MICHAEL LANNI
   OPERATION                               OPERATION                          256 EMERALD BAY
   2970 MARKET STREET                      P.O. BOX 7346                      LAGUNA BEACH, CA 92651
   PHILADELPHIA, PA 19104-5016             PHILADELPHIA, PA 19101-7346


   KESSLER & COLLINS, P.C.                 KILPATRICK TOWNSEND & STOCKTON     KILPATRICK TOWNSEND &
   ATTN: RICHARD D. PULLMAN                ATTN: DAVID M. POSNER,             STOCKTON LLP
   2100 ROSS AVENUE, SUITE 750              GIANFRANCO FINIZIO                ATTN: PATRICK J. CAREW
                                           THE GRACE BUILDING
   DALLAS, TX 75201                                                           2001 ROSS AVENUE, SUITE 4400
                                           1114 AVENUE OF THE AMERICAS
                                           NEW YORK, NY 10036-7703            DALLAS, TX 75201


   KOHNER, MANN & KAILAS, S.C.             LAHMER AIR CONDITIONING &          LAW OFFICE OF MARK W. STEIRER
   ATTN: SAMUEL C. WISOTZKEY               HEATING                            ATTN: MARK W. STEIRER
   WASHINGTON BUILDING                     ATTN: VICKIE WILLIAMS              10330 WHITE ROCK PLACE
   BARNABAS BUSINESS CENTER
                                           4815 RIVER OAKS BLVD               DALLAS, TX 75238
   4650 N. PORT WASHINGTON ROAD
   MILWAUKEE, WI 53212-1059                RIVER OAKS, TX 76114


   LEHIGH HANSON, INC.                     LINEBARGER GOGGAN BLAIR &          LINEBARGER GOGGAN BLAIR &
   ATTN: BRIANNE BRANDLE                    SAMPSON, LLP                      SAMPSON, LLP
   300 E JOHN CARPENTER FREEWAY            ATTN: DIANE W. SANDERS             ATTN: JOHN P. DILLMAN
   SUITE 1645                              P.O. BOX. 17428                    PO BOX 3064
   IRVING, TX 75062                        AUSTIN, TX 78760-7428              HOUSTON, TX 77253-3064


   LINEBARGER GOGGAN BLAIR &               LUBIN OLSON & NIEWIADOMSKI LLP     MANUEL V. OR NORA B. GUERRERO
   SAMPSON, LLP                            ATTN: DENNIS D. MILLER, ESQ.       ATTN: KENNETH GUERRERO
   ATTN: LAURIE A. SPINDLER                600 MONTGOMERY STREET
                                                                              1334 TOOMEY PLACE
   2777 N. STEMMONS FREEWAY                14TH FLOOR
                                           THE TRANSAMERICA PYRAMID           HARBOR CITY, CA 90710
   SUITE 1000
   DALLAS, TX 75207                        SAN FRANCISCO, CA 94111


   MCCREARY, VESELKA, BRAGG &              MCGUIRE, CRADDOCK &                MD MANAGEMENT REAL ESTATE
   ALLEN, P.C.                             STROTHER, P.C.                     DEVELOPMENT
   ATTN: TARA LEDAY                        ATTN: J. MARK CHEVALLIER           ATTN: JAVIER VALESQUEZ
   P.O. BOX 1269                           2501 N. HARWOOD, SUITE 1800        5201 JOHNSON DRIVE, SUITE 100
   ROUND ROCK, TX 78680                    DALLAS, TX 75201                   MISSION, KS 66205


   MICROSOFT LICENSING GP                  MISSOURI DEPARTMENT OF REVENUE     MORGAN LEWIS & BOCKIUS LLP
   ATTN: MARC NGUYEN                       BANKRUPTCY UNIT                    ATTN: DAVID I. MONTEIRO
   1950 N. STEMMONS FREEWAY                ATTN: JOHN T.M. WHITEMAN           1717 MAIN STREET, SUITE 3200
                                           P.O. BOX 475
   SUITE 5010, LB #842467                                                     DALLAS, TX 75201-7347
                                           JEFFERSON CITY, MO 65105-0475
   DALLAS, TX 75207


   MORGAN LEWIS & BOCKIUS LLP              MORGAN LEWIS & BOCKIUS LLP         NATIONAL RETAIL PROPERTIES INC.
   ATTN: LAURA MCCARTHY                    ATTN: NEIL E. HERMAN               ATTN: BROOKE EDGE
   ONE FEDERAL STREET, 32ND FLOOR          101 PARK AVENUE                    450 S ORANGE AVENUE, SUITE 900
   BOSTON, MA 02110-1726                   NEW YORK, NY 10178                 ORLANDO, FL 32801




5466121.1
            Case 18-33678-sgj11 Doc 409 Filed 11/18/19     Entered 11/18/19 14:46:28    Page 15 of 19

   OFFICE OF THE ATTORNEY GENERAL OF       OFFICE OF THE UNITED STATES         OKLAHOMA COUNTY TREASURER
   TEXAS                                   TRUSTEE                             ATTN: TAMMY JONES
   ATTN: RACHEL R. OBALDO                  ATTN: LISA L. LAMBERT               320 ROBERT S. KERR, ROOM 307
   BANKRUPTCY & COLLECTIONS DIVISION       EARLE CABELL FEDERAL BUILDING
                                                                               OKLAHOMA CITY, OK 73102
   MC 008, P. O. BOX 12548                 1100 COMMERCE STREE, ROOM 976
   AUSTIN, TX 78711-2548                   DALLAS, TX 75242


   PADFIELD & STOUT, L.L.P.                PERDUE, BRANDON, FIELDER, COLLINS   PERDUE, BRANDON, FIELDER, COLLINS &
   ATTN: MATTHEW D. GIADROSICH              & MOTT, L.L.P.                       MOTT, L.L.P.
   MARK W. STOUT                           ATTN: EBONY COBB                    ATTN: JEANMARIE BAER
                                           500 E. BORDER STREET, SUITE 640     P.O. BOX 8188
   421 WEST THIRD STREET, SUITE 910
                                           ARLINGTON, TX 76010                 WICHITA FALLS, TX 76307
   FORT WORTH, TX 76102


   POLSINELLI PC                           POLSINELLI PC                       PRIME CLERK LLC
   ATTN: CHRISTOPHER A. WARD &             ATTN: JAMES H. BILLINGSLEY          ATTN: HERB BAER
    BRENNA A. DOLPHIN                      2950 N. HARWOOD STREET              830 3RD AVENUE, 9TH FLOOR
   222 DELAWARE AVENUE, SUITE 1101         SUITE 2100                          NEW YORK, NY 10022
   WILMINGTON, DE 19801                    DALLAS, TX 75201


   SAGENET                                 SAGENET                             SAUL EWING ARNSTEIN & LEHR LLP
   ATTN: DALE HIGGANBOTHAM                 ATTN: PRESIDENT OR GENERAL          ATTN: MARK MINUTI, LUCIAN B. MURLEY
   P O BOX 843553                          COUNSEL                             1201 N. MARKET STREET, SUITE 2300
                                                                               P.O. BOX 1266
   KANSAS CITY, MO 64184-3553              10205 EAST 61ST STREET
                                                                               WILMINGTON, DE 19899-1266
                                           TULSA, OK 74133


   SCHEEF & STONE                          SCHEEF & STONE                      SECURITIES & EXCHANGE
   ATTN: BYRON HENRY                       ATTN: PETER C. LEWIS                COMMISSION
   2600 NETWORK BLVD., SUITE 400           500 N. AKARD, 27TH FLOOR            ATTN: BANKRUPTCY DEPARTMENT
   FRISCO, TX 75034                        DALLAS, TX 75201                    100 F ST. NE
                                                                               WASHINGTON, DC 20549


   SECURITIES & EXCHANGE COMMISSION        SECURITIES & EXCHANGE               SPIRIT MASTER FUNDING X, LLC
    - FORT WORTH OFFICE                    COMMISSION - NY OFFICE               TABU I ML
   ATTN: BANKRUPTCY DEPARTMENT             ATTN: BANKRUPTCY DEPARTMENT         ATTN: TRAVIS CARTER
   BURNETT PLAZA, 801 CHERRY ST.           BROOKFIELD PLACE
                                                                               2727 N HARWOOD STREET, SUITE 300
   SUITE 1900, UNIT 18                     200 VESEY STREET, SUITE 400
   FORT WORTH, TX 76102                    NEW YORK, NY 10281-1022             DALLAS, TX 75201


   STINSON LEONARD STREET LLP              TABU PROPERTY II, LLC – ML          TABU PROPERTY IV, LLC – ML
   ATTN: BRUCE E. BAGELMAN                 ATTN: DAVID LEDY                    ATTN: ROBERT LANG
   3102 OAK LAWN AVENUE, SUITE 777         1370 AVENUE OF THE AMERICAS,        490 SOUTH HIGHLAND AVE NUE
   DALLAS, TX 75219-4259                   21ST FLOOR                          PITTSBURGH, PA 15206
                                           NEW YORK, NY 10019


   TACO BUENO RESTAURANTS, INC.            TACO SUPREMO                        TEXAS ATTORNEY GENERAL
   300 EAST JOHN CARPENTER                 ATTN: TIM COMER                     CIVIL DIVISION
   FREEWAY                                 4515 LYNDON B JOHNSON               P.O BOX 12548
   SUITE 800                                 FREEWAY                           AUSTIN, TX 78711-2548
   IRVING, TX 75062
                                           DALLAS, TX 75244

   TEXAS SECRETARY OF STATE                TM ADVERTISING LP                   TPG GROWTH III MANAGEMENT, LLC
   ATTN: BANKRUPTCY DEPARTMENT             ATTN: CORTNEY FLY                   ATTN: PRESIDENT OR GENERAL
   P.O. BOX 12079                          3030 OLIVE STREET, #400             COUNSEL
   AUSTIN, TX 78711-2079                   DALLAS, TX 75219                    301 COMMERCE STREET, SUITE 3300
                                                                               FORT WORTH, TX 76102




5466121.1
            Case 18-33678-sgj11 Doc 409 Filed 11/18/19             Entered 11/18/19 14:46:28   Page 16 of 19

   TRAVIS COUNTY                           US ATTORNEY FOR NORTHERN                   VALASSIS
   ATTN: KAY D. BROCK,                     DISTRICT OF TEXAS                          ATTN: MELISSA PEMBROKE
      ASSISTANT COUNTY ATTORNEY            EARLE CABELL FEDERAL BUILDING              P. O. BOX 3245
                                           1100 COMMERCE STREET, ROOM 1254
   P.O. BOX 1748                                                                      BOSTON, MA 02241-3245
                                           DALLAS, TX 75242
   AUSTIN, TX 78767


   VALASSIS                                VINSON & ELKINS (DALLAS)                   VINSON & ELKINS (NEW YORK)
   ATTN: PRESIDENT OR GENERAL              ATTN: PAUL E. HEATH, GARRICK C.            ATTN: DAVID S. MEYER,
   COUNSEL                                 SMITH, MATTHEW J. PYEATT, ANDREW            JESSICA C. PEET
                                           J. GEPPERT
   19975 VICTOR PARKWAY                                                               666 FIFTH AVENUE, 26TH FLOOR
                                           TRAMMELL CROW CENTER,
   LIVONIA, MI 48152                       2001 ROSS AVENUE, SUITE 3900               NEW YORK, NY 10103-0040
                                           DALLAS, TX 75201

   WEBER VISTA, LP                         WILLIAM J. SCHULTE JR.                     W-LD LEGENDS OWNER VII LLC
   ATTN: GREG FRANTZ                       ATTN: WILLIAM SCHULTE                      ATTN: HEATHER TROWER
   16000 DALLAS PARKWAY, #300              P O BOX 631                                P.O. BOX 505333
   DALLAS, TX 75248                        EL RENO, OK 73036                          ST. LOUIS, MO 63150



   W-LD LEGENDS OWNER VII LLC              XPIENT                                     ARC CAFEUSA001, LLC
   ATTN: PRESIDENT OR GENERAL              ATTN: JAMES HARRISON                       C/O KUTAK ROCK, LLP
     COUNSEL                               3420 TORINGDON WAY, SUITE 400              ATTN: LISA M. PETERS, ESQ.
   1843 VILLAGE W. PKWY., SUITE C127       CHARLOTTE, NC 28277                        1650 FARNAM STREET
   KANSAS CITY, KS 66111                                                              OMAHA, NE 68102


   NATIONAL RETAIL PROPERTIES, INC.        PRO AIR, INC.
   C/O CHRISTOPHER TESSITORE, ESQ.         1800 E. KANSAS CITY ROAD
   450 S. ORANGE AVENUE                    OLATHE, KS 66061
   SUITE 900
   ORLANDO, FL 32801


   ARC CAFEUSA001, LLC                  NATIONAL RETAIL PROPERTIES, INC.
   C/O KUTAK ROCK, LLP                  C/O CHRISTOPHER TESSITORE, ESQ.               PRO AIR, INC.
   ATTN: LISA M. PETERS, ESQ.           450 S. ORANGE AVENUE                          1800 E. KANSAS CITY ROAD
   1650 FARNAM STREET                   SUITE 900                                     OLATHE, KS 66061
   OMAHA, NE 68102                      ORLANDO, FL 32801


   BINSWANGER ENTERPRISES, LLC             JOHN MICHAEL AND MARGARET    LANNI         UPLAND SOFTWARE, INC.
   D/B/A BINSWANGER GLASS                  C/O JEANNIE KIM, ESQ.                      ATTN: STEPHANIE DEADMON
   965 RIDGE LAKE BOULEVARD                BUCHALTER                                  401 CONGRESS AVE., STE. 1850
   SUITE 305                               55 2ND STREET, 17TH FLOOR                  AUSTIN, TX 78701
   MEMPHIS, TN 38120                       SAN FRANCISCO, CA 94105



   PEPSICO SALES, INC.                     SIMON ROOFING AND SHEET                    TUTT CORNERS, L.P.
   C/O JOSEPH D. FRANK,                     METAL CORP.                               C/O MURRAY I WEINTER
     FRANKGECKER LLP                       70 KARAGO AVENUE                           MULLIKEN WEINER ET. AL
   1327 W. WASHINGTON BLVD.
                                           YOUNGSTOWN, OH 44512                       102 SOUTH TEJON STREET, SUITE 900
   SUITE 5-G-H
   CHICAGO, IL 60607                                                                  COLORADO SPRINGS, CO 80903


   SOMERSET CAPITAL GROUP, LTD.            BIMBO BAKERIES USA
   612 WHEELERS FARMS ROAD                 ATTN; TANISHA FALANA
   MILFORD, CT 06461                       255 BUSINESS CENTER DRIVE
                                           HORSHAM, PA 19044




5466121.1
            Case 18-33678-sgj11 Doc 409 Filed 11/18/19      Entered 11/18/19 14:46:28   Page 17 of 19

   13546 SOUTH BLACKBOB LLC             AIRGAS USA, LLC                        ALTA LOMA PRODUCTIONS LLC
   C/O DENNIS D. MILLER                 110 WEST 7TH STREET                    1545 S HARBOR BOULEVARD
   LUBIN OLSON & NIEWIADOMSKI           SUITE 1300                             #168
   600 MONTGOMERY STREET, 14TH FL       TULSA, OK 75119                        FULLERTON, CA 92832
   SAN FRANCISCO, CO 94111


   ARC CAFEUSA001, LLC                  AUTOMATIC FIRE CONTROL, INC.           BIG COUNT REGRIGERATION SVC.
   C/O KUTAK ROCK LLP                   1708 S.E. 22ND STREET                  1349 TRACY LYNN DRIVE
   ATTN: LISA M. PETERS, ESQ.           OKLAHOMA CITY, OK 73129                ABILENE, TX 79601
   1650 FARNAM STREET
   OMAHA, NE 68102


   BINSWANGER ENTERPRISES, LLC          CAMO CONTRACTING                       CARY SERVICES
   ATTN: MATTHEW HUNT                   ATTN: TREY MERRITT                     P. O. BOX 5101
   965 RIDGE LAKE BOULEVARD             416 S. BUTLER                          ABILENE, TX 79608
   SUITE 305                            KANSAS CITY, TX 78118
   MEMPHIS, TN 38120


   CENTERPOINT ENERGY                   CHISHOLM TRAIL DEVELOPMENT             CITY OF AMARILLO
   P. O. BOX 1700                       C/O EUGENE BERTMAN                     C/O LESLIE SPEAR SCHMIDT
   HOUSTON, TX 77251                    219 E. MAIN STREET                     601 S. BUCHANAN
                                        NORMAN, OK 73069                       AMARILLO, TX 79105



   CITY OF BROWNWOOD, TX                CITY OF MOORE                          CITY OF TULSA
   C/O WILLIAM P. CHESSER               P. O. BOX 6830                         ATTN: JEFF M. STEPHENS
   P. O. BOX 1389                       MOORE, OK 73153-0830                   175 E. 2ND STREET
   BROWNWOOD, TX 76804-1389                                                    SUITE 685
                                                                               TULSA, OK 74103


   CITY OF YUKON UTILITY                COIT/LEGACY LIMITED PTNSHP.            COSERV ELECTRIC
   UTILITY BILLING DEPARTMENT           QUINE & ASSOCIATES, INC.               7701 S. STEMMONS FREEWAY
   P. O. BOX 850500                     C/O THOMAS BERGHMAN                    CORINTH, TX 76210
                                        MUNCH HARDT KOPF & HARR
   YUKON, OK 73085
                                        500 N. AKARD STREET, SUITE 3800
                                        DALLAS, TX 75201


   CUMULUS MEDIA INC.                   CURTIS RESTAURANT SUPPLY               DAVIDSON FREEDLE ESPENHOVER
   C/O SALLIE KIMBROUGH                 ATTN: DENISE HILLIN                    222 SIDNEY BAKER SOUTH
   3280 PEACHTREE ROAD, SUITE 2200      6577 EAST 40TH STREET                  #635
   ATLANTA, GA 30305                    TULSA, OK 74145                        KERRVILLE, TX 78028



   ECOLAB INC.                          FACEBOOK, INC.                         FIX SYSTEMS
   C/O KOHNER, MANN & HAILAS S.C.       C/O DAVID M. SEREPCA                   908 AUDELIA ROAD
   4650 N. PORT WASHINGTON ROAD         MCMAHON SEREPCA LLP                    #200-126
   MILWAUKEE, WI 53212                  985 INDUSTRIAL ROAD, SUITE 201         RICHARDSON, TX 75081
                                        SAN CARLOS, CA 94070


   HIX CORPORATION                      IPFS CORPORATION                       LAHMER AC AND HEATING SERVICE
   1201 E. 27TH TERRACE                 30 MONTGOMERY STREET                   4815 RIVER OAKS BOULEVARD
   PITTSBURG, KS 66762                  SUITE 501                              RIVER OAKS, TX 76114
                                        JERSEY CITY, NJ 07302




5466121.1
            Case 18-33678-sgj11 Doc 409 Filed 11/18/19   Entered 11/18/19 14:46:28     Page 18 of 19

   JOHN MICHAEL AND                      LEVEL LEA FARM                     MARTIN BROS. PROPERTY
    MARGARET LANNI                       C/O LAWRENCE A. JACOBSON            MANAGEMENT, LLC
   C/O JEANNIE KIM, ESQ.                 LAW OFFICES OF COHEN AND           C/O WILLIAM RILEY NIX
   BUCHALTER
                                          JACOBSON, LLP                     717 N. CROCKETT STREET
   55 SECOND STREET
   SAN FRANCISO, CA 94105                66 BOVET ROAD, SUITE 285           SHERMAN, TX 75090
                                         SAN MATEO, CA 94402

   MJJS, LLC                             NATIONAL RETAIL PROPERTIES         OKLAHOMA GAS AND ELECTRIC
   12006 SLIDE ROAD                      ATTN: CHRISTOPHER TESSITORE        P. O. BOX 321
   LUBBOCK, TX 79424                     450 S. ORANGE AVENUE               M223
                                         SUITE 900                          OKLAHOMA CITY, OK 73101
                                         ORLANDO, FL 32801


   PLACE 38 LAWTON, LLC                  PRO AIR, INC.                      RITA NEVILLE LANDWEHR
   1701 NW CACHE ROAD                    1800 E. KANSAS CITY ROAD           C/O CLARK R. NELSON
   LAWTON, OK 73507                      OLATHE, KS 66061                   260 N. ROCK ROAD
                                                                            SUITE 130
                                                                            WICHITA, KS 67206


   SIMON ROOFING AND SHEET METAL         SS COMMERCIAL BUILDERS LLC         TSCA-230, LLC
   70 KARAGO AVENUE                      8101 BOAT CLUB ROAD                QUINE & ASSOCIATES, INC.
   YOUNGSTOWN, OH 44512                  SUITE 240                          C/O THOMAS BERGHMAN
                                                                            MUNCH HARDT KOPF & HARR
                                         FORT WORTH, TX 76179
                                                                            500 N. AKARD STREET, SUITE 3800
                                                                            DALLAS, TX 75201


   TUTT CORNERS, L.P.                    UPLAND SOFTWARE, INC.              VELMER HEATING-AC, INC.
   C/O MURRAY I. WEINER                  ATTN: STEPHANIE DEADMAN            ATTN: RICHARD PEREZ
   MULLIKEN WEINER BERG ET AL.           401 CONGRESS AVENUE                P. O. BOX 177530
   102 SOUTH TEJON STREET, SUITE 900     SUITE 1850                         IRVING, TX 750177530
   COLORADO SPRINGS, CO 80903            AUSTIN, TX 78701


   VERA CRUZ PROPERTIES, LP              WACHS CAPITAL LP                   WALKER PARTNERS LLC
   C/O JERROD L. RINEHART                LEDGER SQUARE LAW, P.S.            ATTN: VICKEY SMITH
   100 MAIN STREET, FOURTH FLOOR         ATTN: JASON M. WHALEN              823 WASHINGTON AVEUNE
   FORT WORTH, TX 76102                  710 MARKET STREET                  SUITE 100
                                         TACOMA, WA 98402                   WACO, TX 76701


   2-H REGRIGERATION                     DIESEL DISPLAYS, LLC               PEPSICO SALES, INC.
   P. O. BOX 758                         2941 COMMORDORE DRIVE              C/O JOSEPH D. FRANK
   CLEVELAND, OH 74020                   CARROLLTON, TX 75007               FRANKGECKER LLP
                                                                            1327 W. WASHINGTON BOULEVARD
                                                                            SUITE 5-G-H
                                                                            CHICAGO, IL 60607


   DR. PEPPER/SEVEN UP, INC.             DAVID F. AND NIKKI S.C. HOKANSON   SOMERSET CAPITAL GROUP, LTD.
   KEURIG DR. PEPPER                     C/O JUSTICE B. KING                612 WHEELERS FARMS ROAD
   ATTN: TERRI WADSWORTH                 FISHER PATTERSON ET AL.            MILFORD, CT 06461
   5301 LEGACY DRIVE                     3550 SW 5TH STREET
   PLANO, TX 75024                       TOPEKA, KS 66606


   WEBER VISTA, L.P.                     CHYMIAK INVESTMENTS KS, LLC        THOMAS GOODNER ESTATE
   16000 DALLAS PARKWAY                  3550 SW 5TH STREET                 C/O MICHAEL A. BICKFORD
   SUITE 300                             TOPEKA, KS 66606-1910              201 ROBERT S. KERR AVENUE
   DALLAS, TX 75248                                                         SUITE 1000
                                                                            OKLAHOMA CITY, OK 73102




5466121.1
            Case 18-33678-sgj11 Doc 409 Filed 11/18/19      Entered 11/18/19 14:46:28   Page 19 of 19

   CRYSTAL LAKE PARTNERS, INC.           CARTER COUNTY TREASURER               COMPLETE MAINTENANCE
   LIND LAW FIRM                         25A STREET NW                           SOLUTIONS
   400 OHIO STREET                       SUITE 105                             1079 W. ROUND GROVE ROAD
   TERRE HAUTE, IN 47807                 ARDMORE, OK 73401                     SUITE 300-357
                                                                               LEWISVILLE, TX 75067


   HOOD SPECIALIST D/B/A                 HUDSON ENERGY SERVICES, LLC           FRANK & PATRICIA PASQUALETTI
     FACILITEC SOUTHWEST                 C/O JAY M. ROSENBERG                  2315 KEYSTONE TRAIL
   2300 COLD SPRINGS ROAD                CONLEY ROSENBERG & MENDEZ             CORTLAN, OH 44410
   FORT WORTH, TX 76106                  5080 SPECTRUM DRIVE, SUITE 850E
                                         ADDISON, TX 75001


   A & A ACTIVE BACKFLOW                 A-1 LOCKSMITH |DBA A-1                DIESEL DISPLAYS LLC
   1611 N IH35E, SUITE 410|              LOCKSMITH                             P O BOX 204626
   CARROLLTON, TX 75006-8616             508 HIGHLANDER WAY, STE. 230|         DALLAS, TX 75320-4626
                                         CARROLLTON, TX 75006-2532



   LARK STEWART DBA                      SPARTAN                               TRANSOURCE
     EVALUATE THE PLATE                  3314 E 51ST ST STE 200-A              P O BOX 931898
   750 E US HWY 80                       TULSA, OK 74135-3527                  ATLANTA, GA 31193-1898
   SUITE #200-445
   FORNEY, TX 75126-8722


   VALUATION RESEARCH                    TM ADVERTISING
    CORPORATION                          3030 OLIVE STREET, SUITE 400
   PO BOX 809061                         DALLAS, TX 75219
   CHICAGO, IL 60680-9061




5466121.1
